Citation Nr: 1129119	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair.


REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1969 to September 1971.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of his hearing has been associated with the record.

In August 2009 the Board issued a decision in which it determined that compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar was properly severed.  The Board also concluded, in light of its determination regarding compensation under § 1151, that a retroactive increase was not warranted for the residuals of that disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims.  In August 2010 the parties entered into a motion to terminate the appeal with respect to the severance issue, as they had entered into a stipulation in which VA agreed to restore the Veteran's grant of compensation under § 1151 for status post right hemicolectomy secondary to bowel perforation, effective the date of the September 2006 severance.  The Court then granted the parties' joint motion for remand pertaining to the issue of an increased rating for the disability characterized as scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair.

In a June 2011 statement, the Veteran's attorney asserted that the Veteran was entitled to a 100 percent rating for various periods of convalescence.  To the extent that these claims have not been addressed by the agency of original jurisdiction (AOJ), they are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that the residuals of hemicolectomy secondary to bowel perforation from colonoscopy include a ventral hernia and surgical scars.  With respect to the residual ventral hernia, the Board notes that with the reinstatement of benefits pursuant to § 1151 dating to September 2006, the evaluation of this disability is necessary for the extent of the appeal period.  

The Board also notes that in a June 2011 statement, the Veteran's attorney asserted that the Veteran was entitled to a separate rating for scars, and noted in a detailed chronology of the case that although relevant rating decisions referred to "scars", the reasons offered for the ratings assigned were based on the rating criteria for hernias.  In the course of future adjudication, the AOJ should consider whether a separate compensable evaluation is warranted for scarring related to this disability. 

The Veteran's attorney has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991).  As such, records pertaining to SSA's grant of disability benefits should be obtained.

Finally, the Board notes that the Veteran and his representative have specifically stated that the Veteran is unable to secure and maintain employment due to the residuals of his right hemicolectomy.  The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, future adjudication of the Veteran's claim should include the issue of TDIU, in accordance with the holding in Rice.

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  All attempts to obtain these records should be documented in the claims file.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  Upon completion of the above, schedule the Veteran for a VA examination(s) to determine the severity of the residuals of right hemicolectomy secondary to bowel perforation from colonoscopy.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

The extent of the ventral hernia should be fully described.  The examiner should indicate whether the ventral hernia is productive of disability.  The examiner should also indicate whether the hernia is well supported by a belt under ordinary conditions or whether there is weakening of the abdominal wall and indication for a supporting belt.  The examiner should also address whether there is severe diastasis of the recti muscles or extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.  

The size of all abdominal surgical scars should be fully described.  The examiner should describe any limitation of function associated with the surgical scars.  The examiner should also identify any instability, discoloration, or associated pain.  The examiner should additionally note whether there is underlying soft tissue damage associated with any currently present surgical scar.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Following completion of the above, determine the proper evaluation for the residuals of hemicolectomy secondary to bowel perforation from colonoscopy, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  Entitlement to a TDIU should also be adjudicated.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


